Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 25 May 2022 for application number 16/994,600. 
Claims 1 – 7, 9 – 19, 21 – 25, and 28 are currently amended.
Claims 26 and 27 are canceled.
Claims 29 and 30 are new.
Claims 1 – 25, and 28 – 30 are presented for examination.

Response to Amendment
Applicant’s amendment filed 25 May 2022 is sufficient to overcome the 112 rejection of claims 1 – 3, 5 – 15, and 17 – 28 based upon the currently amended claims; and 103 rejection of claims 25 – 28 based upon the currently amended independent claims and arguments.

Applicant’s amendment filed 25 May 2022 is insufficient to overcome the rejection of claims 4 and 16 based upon the 112 rejection as set forth in the last Office action because:  Examiner respectfully maintains it is unclear as to what exactly is being claimed with the claim language containing variables/functions.  The claim limitations should be written out to clearly provide an understanding of the claimed inventive concept.

Response to Arguments
Applicant’s arguments, filed 25 May 2022, with respect to the rejection(s) of claim(s) 25 – 28 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith, US Pub. No. 2019/0205244 A1 and several other newly cited prior art.
Smith and the newly cited prior art, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 – 8 and 16 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites “… wherein B = ceiling(log2M) – ceiling(log2N) is at least one, and wherein the second functions maps to 2B different values.”  It is unclear as to what exactly is being claimed with the claim language containing variables/functions.  The claim limitations should be written out to clearly provide an understanding of the claimed inventive concept.  Claim 16 recites similar language and is rejected with like reasoning.  

Claim 5 recites “… further comprising another memory to store an association between multiple classes of data items and respective functions that include the function, a range size varying between at least two of the functions...” in the first limitation.  It is unclear of the range size varying between at least two of the functions.  It is unclear how a function has a range size or if the range size is with respect to data items classes range size.  Claim 17 recites similar language and is rejected with like reasoning.

Claim 6 recites “…wherein the function is a first function, and wherein the processor is further to associate with the class of the data item, in the other memory, a second function, which has a smaller range than that of the first function, in response to identifying an attack on the memory.”  It is unclear how a function has a range size.  This unclarity is similar to claim 5 above.  Claim 18 recites similar language and is rejected with like reasoning.

Claim 7 recites “the data item includes one or more packet-processing instructions for packets belonging to any flow of network traffic whose identifier includes a specific value of at least one field, and wherein the second sequence represents the class of the data item by virtue of indicating the value.  First, it is unclear if “a specific value” of the identifier is with respect to the data item, one or more packet-processing instructions, or network traffic.  Second, “the value” lacks antecedent basis because the claim language previously states “a specific value”.  Claim 19 recites similar language and is rejected with like reasoning.  Claims 8 and 20 depend from claims 7 and 19 respectively and are subsequently rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1.

As per claim 25, Durham discloses a system, comprising: 
a memory, comprising a plurality of memory locations having different respective addresses [“Embodiments disclosed in this application are related to base address encryption in which a pointer to a memory location for data is encoded with a tag and/or other metadata and may be used to derive at least a portion of tweak input to data/code cryptographic (e.g., encryption and decryption) algorithms and address cryptographic algorithms.”] [para. 0048]; and 
a processor [“Cryptographic computing embodiments disclosed herein may leverage the concept of a cryptographic addressing layer where the processor decrypts software allocated memory base addresses (linear/virtual address space, sometimes referred to as "pointers") based on context information (e.g., implicit and explicit metadata, a cryptographic context identifier, metadata encoded in the pointer, etc.). As used herein, a "tweak" may refer to, among other things, an extra input to a block cipher, in addition to the usual plaintext or ciphertext input and the key (e.g., secret key 116(1)). A tweak comprises one or more bits that represent a value.”] [para. 0054] to:
compute one of the addresses [base address] from (i) a first sequence of bits derived from a tag of a data item [address metadata may include a tag of randomized bits associated with the indirect address], and (ii) a second sequence of bits representing a class of the data item [other metadata (or context information) can be encoded in the unused bits of indirect address … type of the data or code (e.g., class of data…] [“Embodiments disclosed in this application are related to base address encryption in which a pointer to a memory location for data is encoded with a tag and/or other metadata and may be used to derive at least a portion of tweak input to data/code cryptographic (e.g., encryption and decryption) algorithms and address cryptographic algorithms.”] [para. 0048] [“The tag/version can be used as part of a tweak to encrypt and decrypt the base address slice encoded in the indirect address. The tag/version can also be used as part of a tweak to encrypt and decrypt the data or code that the base address references.”] [para. 0063] [“These instructions can provide the indirect address (or pointer) as a parameter along with context information that may be used as part of a tweak for decrypting the base address slice embedded in the indirect address.”] [para. 0066] [“In at least some other embodiments that will be further described herein, other metadata (or context information) can be encoded in the unused bits of indirect address 114 such as a memory allocation size (e.g., bytes of allocated memory referenced by the indirect address), a type of the data or code (e.g., class of data or code defined by programming language), and/or permissions (e.g., read, write, and execute permissions of the indirect address), a location of the data or code (e.g., address combined with the size of the data or code), the memory location where the pointer itself is to be stored, an ownership of the data or code, a privilege level (e.g., user or supervisor), a cryptographic context identifier (or crypto context ID) (e.g., randomized or deterministically unique value for each indirect address), etc. In other embodiments, such context information may not be encoded in the indirect address but instead, may be accessed statically when it is embedded in the code stream or accessed dynamically via a table look-up in memory. In some embodiments, the address metadata may include a tag of randomized bits associated with the indirect address to make the tag unpredictable for an adversary. An adversary may try to guess the tag value so that the adversary is able to access the memory referenced by the pointer, and randomizing the tag value may make it less likely that the adversary will successfully guess the value compared to a deterministic approach for generating the tag value. In some embodiments, the pointer may include a version number determining current ownership of the referenced allocated data in time instead of or in addition to a randomized tag value. Even if an adversary is able to guess the current tag value or version number for a region of memory, e.g. because the algorithm for generating the version numbers is predictable, the adversary may still be unable to correctly generate the corresponding encrypted portion of the pointer due to the adversary not having access to the key that will later be used to decrypt that portion of the pointer.”] [para. 0065] [paras. 0200, 0205, and 0218], and 
write the data item to the memory location having the computed address [base address encryption in which a pointer to a memory location for data] or read the data item from the memory location having the computed address [memory access operation (e.g., a read, write, or execute operation] [“Embodiments disclosed in this application are related to base address encryption in which a pointer to a memory location for data is encoded with a tag and/or other metadata and may be used to derive at least a portion of tweak input to data/code cryptographic (e.g., encryption and decryption) algorithms and address cryptographic algorithms.”] [para. 0048] [“The address encrypting logic 158 encrypts the selected slice of the base address using the secret address key 116(1) and an address tweak, as described further below. On a memory access operation (e.g., a read, write, or execute operation), the address decoding logic 162 decodes the previously-encoded indirect address 114.”] [para. 0075], 
the first sequence of bits having a number of possible values that is less than a number of the memory locations, such that the class of the data item cannot occupy all the memory locations at once. 
However, Durham does not explicitly disclose a plurality of memory locations;
the first sequence of bits having a number of possible values that is less than a number of the memory locations, such that the class of the data item cannot occupy all the memory locations at once. 
DeHon teaches a plurality of memory locations [“Similarly, element 1001a denotes a tag on an instruction of the PC 1008e, 1001b denotes tags of instructions 1008b, 1001c denotes tags of memory locations 1008a, and 1001d denotes tags of registers 1008c.”] [para. 0244].
Durham and DeHon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham with DeHon in order to modify Durham where “a plurality of memory locations” as taught by DeHon.  One of ordinary skill in the art would be motivated to combine Durham with DeHon before the effective filing date of the claimed invention to improve a system by providing for the ability where “All code and data in the subsystem 1002 may be tagged such as generally illustrated by tag 1002a associated with data 1002b where 1002a and 1002b may be stored in memory 1008a.” [DeHon, para. 0244].
However, Durham and DeHon do not explicitly disclose the first sequence of bits having a number of possible values that is less than a number of the memory locations, such that the class of the data item cannot occupy all the memory locations at once.
Smith teaches the first sequence of bits having a number of possible values that is less than a number of the memory locations, such that the class of the data item cannot occupy all the memory locations at once [“For example, in one embodiment, a part of memory may be specified by an address (e.g. in a command, in a request, etc.). In this case, for example, in one embodiment, a range of addresses may be specified by a command, message, etc. For example, a memory class may be specified, defined, etc. by one or more ranges of addresses, groups of addresses, sets of addresses, etc. that may be held in one or more tables, memory, and/or any other storage structures, etc. For example, in one embodiment, a traffic class may be specified by a bit, field, flag, code, etc. in one or more commands, requests, etc. For example, in one embodiment, a channel, virtual channel, memory class, etc. may be specified by a bit, field, flag, code, encoding, data, information, etc. in one or more commands, requests, etc. For example, in one embodiment, as an option, a channel, memory class, etc. may be specified by bit values “01” that may correspond to a table entry that includes an address range “0000_0000” to “0001_000”, for example. Of course any format, size, length, etc. of bit fields etc. and any format, size, length, etc. of address range(s) etc. in any number, form, type, etc. of table(s) and/or similar structure(s), logic and the like etc. may be used. The programming etc. of refresh behavior, any other behavior(s), memory classes, virtual channels, address ranges, combinations of these and/or any other factors, properties, metrics, parameters, timing, signals, etc. that may affect, control, determine, govern, implement, direct, etc. one or more aspects of refresh functions, operations, behavior, signals, timing, grouping, etc. may be performed at any time.”] [para. 0845].
Durham, DeHon, and Smith are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham and DeHon with Smith in order to modify Durham and DeHon where “the first sequence of bits having a number of possible values that is less than a number of the memory locations, such that the class of the data item cannot occupy all the memory locations at once” as taught by Smith.  One of ordinary skill in the art would be motivated to combine Durham and DeHon with Smith before the effective filing date of the claimed invention to improve a system by providing for the ability where “a memory class may be specified, defined, etc. by one or more ranges of addresses, groups of addresses, sets of addresses, etc. that may be held in one or more tables, memory, and/or any other storage structures” [Smith, para. 0845].
Claim 29 is rejected with like reasoning.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 as applied to claims 25 and 29 above, and further in view of Baji-Gál [hereafter as Baji-Gál], US Pub. No. 2017/0103210 A1.

As per claim 1, Durham in view of DeHon and further in view of Smith discloses the system according to claim 25, however, Durham, DeHon, and Smith do not explicitly disclose wherein the processor is further to 
compute the first sequence of bits by applying a function, which maps to any one of the possible values, to the tag.
Baji-Gál teaches wherein the processor is further to 
compute the first sequence of bits by applying a function, which maps to any one of the possible values, to the tag [“Tag values are computed for the type signatures of the first and second vertices. In one embodiment, the tag values are computed by a function, known to a person of ordinary skill in the art, that can map one or more sequences of bits of arbitrary length to a sequence of bits of bounded length.”] [para. 0019].
Durham, DeHon, Smith, and Baji-Gál are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, and Smith with Baji-Gál in order to modify Durham, DeHon, and Smith “wherein the processor is further to 
compute the first sequence of bits by applying a function, which maps to any one of the possible values, to the tag” as taught by Baji-Gál.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, and Smith with Baji-Gál before the effective filing date of the claimed invention to improve a system by providing for the ability where “tag values are computed by a function, …, that can map one or more sequences of bits of arbitrary length to a sequence of bits of bounded length” [Baji-Gál, para. 0019].
Claim 13 is rejected with like reasoning.


Claims 2, 3, 14, 15, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 and further in view of Baji-Gál [hereafter as Baji-Gál], US Pub. No. 2017/0103210 A1 as applied to claims 1 and 13 above, and further in view of Hayut [hereafter as Hayut], US Patent No. 10,642,733 B1.

As per claim 2, Durham in view of DeHon and further in view of Smith and further in view of Baji-Gál discloses the system according to claim 1, however, Durham, DeHon, Smith, and Baji-Gál do not explicitly disclose wherein the function is a first function, and 
wherein the processor is to compute the address by applying a second function, which maps to any one of the addresses, to a combination of the second sequence with the first sequence.
Hayut teaches wherein the function is a first function [“…original processor address (OPA) …; and mapping, by an interleaving circuit, the OPA to a memory cluster address (MCA), …: splitting the OPA to at least one of: a first section, comprising the most significant bits (MSBs) of the OPA, a second section comprising intermediate significant bits (ISBs), and a third section comprising the least significant bits (LSBs) of the OPA; applying one or more interleaving functions to at least one of the first section, second section and third section; and concatenating the results of the one or more applied interleaving functions, to produce the MCA address, …”] [claim 1], and 
wherein the processor is to compute the address by applying a second function, which maps to any one of the addresses, to a combination of the second sequence with the first sequence [“…original processor address (OPA) …; and mapping, by an interleaving circuit, the OPA to a memory cluster address (MCA), …: splitting the OPA to at least one of: a first section, comprising the most significant bits (MSBs) of the OPA, a second section comprising intermediate significant bits (ISBs), and a third section comprising the least significant bits (LSBs) of the OPA; applying one or more interleaving functions to at least one of the first section, second section and third section; and concatenating the results of the one or more applied interleaving functions, to produce the MCA address, …”] [claim 1].
Durham, DeHon, Smith, Baji-Gál, Hayut are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, Smith, and Baji-Gál with Hayut in order to modify Durham, DeHon, Smith, and Baji-Gál “wherein the processor is further to 
compute the first sequence of bits by applying a function, which maps to any one of the possible values, to the tag” as taught by Hayut.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, Smith, and Baji-Gál with Hayut before the effective filing date of the claimed invention to improve a system by providing for the ability of “splitting the OPA to at least one of: a first section, comprising the most significant bits (MSBs) of the OPA, a second section comprising intermediate significant bits (ISBs), and a third section comprising the least significant bits (LSBs) of the OPA; applying one or more interleaving functions to at least one of the first section, second section and third section; and concatenating the results of the one or more applied interleaving functions, to produce the MCA address”. [Hayut, claim 1].
Claim 14 is rejected with like reasoning.

Claims 28 and 30 are rejected with like reasoning as claims 2 and 14 above, except for the following remaining claim limitations:
computing a third sequence of bits by applying a second function to the second sequence of bits, and 
combining the first sequence of bits with the third sequence of bits.
Hayut teaches computing a third sequence of bits by applying a second function to the second sequence of bits [Examiner is interpreting that any section (second) sequence of bits can have a function applied to it to produce another section (third) of the address] [“applying one or more interleaving functions to at least one of the first section, second section and third section; and concatenating the results of the one or more applied interleaving functions, to produce the MCA address.”] [col. 2, lines 46-49] [“The result of the first interleaving function may be the value of a third section of the MCA address, MCA-C 31C.”] [col. 9, lines 5-7], and 
combining the first sequence of bits with the third sequence of bits [“According to some embodiments, computing a first interleaving function may include concatenating the bits of the first section and the third section…”] [col. 2, lines 50-52].

As per claim 3, Durham in view of DeHon and further in view of Smith and further in view of Baji-Gál and further in view of Hayut discloses the system according to claim 2, Hayut teaches wherein the processor is to apply the second function to a concatenation of the second sequence with the first sequence [“…original processor address (OPA) …; and mapping, by an interleaving circuit, the OPA to a memory cluster address (MCA), …: splitting the OPA to at least one of: a first section, comprising the most significant bits (MSBs) of the OPA, a second section comprising intermediate significant bits (ISBs), and a third section comprising the least significant bits (LSBs) of the OPA; applying one or more interleaving functions to at least one of the first section, second section and third section; and concatenating the results of the one or more applied interleaving functions, to produce the MCA address, …”] [claim 1] [claim 11].
Claim 15 is rejected with like reasoning.


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 as applied to claims 25 and 29 above, and further in view of Hui et al. [hereafter as Hui], US Pub. No. 2016/0021018 A1.

As per claim 9, Durham in view of DeHon and further in view of Smith discloses the system according to claim 25, however, Durham, DeHon, and Smith do not explicitly disclose wherein the data item includes one or more packet-processing instructions for packets received at a specific port, and wherein the second sequence represents the class of the data item by virtue of indicating the port.
Hui teaches wherein the data item includes one or more packet-processing instructions for packets received at a specific port, and wherein the second sequence represents the class of the data item by virtue of indicating the port [a packet classifier that routes the packet, a set bit in a traffic class header, based on a port number] [“In another embodiment, the device may determine that the flow is order-sensitive based on one or more packets in the flow being marked as sensitive to packet reordering. In various embodiments, a packet may be marked as order-sensitive via a set bit in a packet header, via a packet classifier that routes the packet, a set bit in a traffic class header, based on a port number or network address (e.g., an IPv6 address, etc.) associated with the packet, via a flow label associated with the packet, or via an IPv6 hop-by-hop option. In another embodiment, the packet may be marked as order-sensitive via a sequence number, if the packet is sent via a protocol that does not include ordering information (e.g., UDP).”] [para. 0071].
Durham, DeHon, Smith, and Hui are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, and Smith with Hui in order to modify Durham, DeHon, and Smith “wherein the data item includes one or more packet-processing instructions for packets received at a specific port, and wherein the second sequence represents the class of the data item by virtue of indicating the port” as taught by Hui.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, and Smith with Hui before the effective filing date of the claimed invention to improve a system by providing for the ability where “a packet may be marked as order-sensitive via a set bit in a packet header, via a packet classifier that routes the packet, a set bit in a traffic class header, based on a port number or network address (e.g., an IPv6 address, etc.) associated with the packet, via a flow label associated with the packet, or via an IPv6 hop-by-hop option” [Hui, para. 0071].
Claim 21 is rejected with like reasoning.


Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 as applied to claims 25 and 29 above, and further in view of Pope et al. [hereafter as Pope], US Patent No. 9,124,539 B2.

As per claim 10, Durham in view of DeHon and further in view of Smith discloses the system according to claim 25, however, Durham, DeHon, and Smith do not explicitly disclose wherein the second sequence represents the class of the data item by virtue of identifying a process, running on the processor, that writes the data item to the memory location having the computed address or reads the data item from the memory location having the computed address.
Pope teaches wherein the second sequence represents the class of the data item by virtue of identifying a process, running on the processor, that writes the data item to the memory location having the computed address or reads the data item from the memory location having the computed address [“Preferably the data structure includes a packet class identifier which uniquely represents the sequence of headers of the data packet, the packet class identifier identifying the said set of instructions for execution by the processor. Preferably the packet class identifier represents a memory address at an instruction memory of the processor and the processor is configured to, on reading the packet class identifier, access the memory address and initiate execution of the instructions stored at the memory address…”] [col. 3, first paragraph] [“… Preferably the processor is configured to, responsive to the said instructions, write to each data structure the respective output of the processor.”] [col. 3, lines 48-50].
Durham, DeHon, Smith, and Pope are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, and Smith with Pope in order to modify Durham, DeHon, and Smith “wherein the second sequence represents the class of the data item by virtue of identifying a process, running on the processor, that writes the data item to the memory location having the computed address or reads the data item from the memory location having the computed address” as taught by Pope.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, and Smith with Pope before the effective filing date of the claimed invention to improve a system by providing for the ability where “Preferably the packet class identifier represents a memory address at an instruction memory of the processor and the processor is configured to, on reading the packet class identifier, access the memory address and initiate execution of the instructions stored at the memory address”. [Pope, col. 3, first paragraph].
Claim 22 is rejected with like reasoning.


Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 as applied to claims 25 and 29 above, and further in view of Zweig et al. [hereafter as Zweig], US Pub. No. 2003/0050782 A1.

As per claim 11, Durham in view of DeHon and further in view of Smith discloses the system according to claim 25, however, Durham, DeHon, and Smith do not explicitly disclose wherein the second sequence represents the class of the data item by virtue of identifying the processor.
Zweig teaches wherein the second sequence represents the class of the data item by virtue of identifying the processor [“The apparatus of claim 12, wherein the at least one processor is further operative to identify one or more classes of data symbols in the input sequence prior to identifying the regularly identifiable expression.”] [claim 15].
Durham, DeHon, Smith, and Zweig are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, and Smith with Zweig in order to modify Durham, DeHon, and Smith “wherein the second sequence represents the class of the data item by virtue of identifying the processor” as taught by Zweig.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, and Smith with Zweig before the effective filing date of the claimed invention to improve a system by providing for the ability where a “processor is further operative to identify one or more classes of data symbols in the input sequence prior to identifying the regularly identifiable expression.” [Zweig, claim 15].
Claim 23 is rejected with like reasoning.


Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. [hereafter as Durham], US Pub. No. 2020/0201789 A1 in view of DeHon [hereafter as DeHon], US Pub. No. 2017/0177367 A1 and further in view of Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 as applied to claims 25 and 29 above, and further in view of Tran [hereafter as Tran], US Pub. No. 2003/0041154 A1 and further in view of Murase [hereafter as Murase], US Pub. No. 2007/0255770 A1.

As per claim 12, Durham in view of DeHon and further in view of Smith discloses the system according to claim 25, however, Durham, DeHon, and Smith do not explicitly disclose wherein the second sequence represents the class of the data item by virtue of indicating a level of privilege required to overwrite the data item in the memory. 
Tran teaches wherein the second sequence represents the class of the data item by virtue of indicating a level of privilege [“The operating system 125 may include one or more mechanisms for restricting access to the file system In one embodiment, such as a UNIX-based embodiment, the file system security scheme may include labeling data sources with permission bits which denote access privileges for particular classes of users.”] [para. 0034]. 
Durham, DeHon, Smith, and Tran are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, and Smith with Tran in order to modify Durham, DeHon, and Smith “wherein the second sequence represents the class of the data item by virtue of indicating a level of privilege” as taught by Tran.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, and Smith with Tran before the effective filing date of the claimed invention to improve a system by providing for the ability of a “file system security scheme may include labeling data sources with permission bits which denote access privileges for particular classes of users.” [Tran, para. 0034].
However, Durham, DeHon, Smith, and Tran do not explicitly disclose the class indicating a level of privilege required to overwrite the data item in the memory. 
Murase teaches the class indicating a level of privilege required to overwrite the data item in the memory [“Value 840: Value of the parameter to be specified for the identified data class. For instance, line 891 represents a record of a data management parameter that is one of the parameters for the data class "C1" and that specifies that "Over Write Prevention" is required for this class. Thus, for this class, overwrite prevention will be specified as "TRUE" which is a Boolean data type, and this specifies that for data class C1, data is protected from being over-written after the data is stored to the storage device 100.”] [para. 0071]. 
Durham, DeHon, Smith, Tran, and Murase are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Durham, DeHon, Smith, and Tran with Murase in order to modify Durham, DeHon, Smith, and Tran where “the class indicating a level of privilege required to overwrite the data item in the memory” as taught by Murase.  One of ordinary skill in the art would be motivated to combine Durham, DeHon, Smith, and Tran with Murase before the effective filing date of the claimed invention to improve a system by providing for the ability of a “Value of the parameter to be specified for the identified data class. For instance, … a record of a data management parameter that is one of the parameters for the data class … that specifies … "Over Write Prevention"”. [Murase, para. 0071].
Claim 24 is rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 25, and 28 – 30 have received a second action on the merits and are subject of a second action final.  Claims 4 – 8 and 16 – 20 are rejected under a 112 rejection.  Claims 1 – 3, 9 – 15, 21 – 25, and 28 – 30 are rejected under a 103 rejection.  Based on the 112 rejected of claims 4 – 8 and 16 – 20, Examiner was not able to provide prior art to read on claims 4 – 8 and 16 – 20.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135